Mr. Justice Morris
delivered the opinion of the Court:
The two assignments of error here, are based upon the same objections that were urged in the Police Court, and which that court refused to sustain.
i. It is contended, in the first place, that this information should have been filed in the name of the United States, and not on behalf of the District of Columbia. And it is argued that the act complained of, if it is a crime at all, is a violation of an act of Congress, and not merely of a local ordinance; that the legislation of Congress is national in its character; and that, in the language of the case of the Metropolitan Railroad Company v. The District of Columbia, 132 U. S., 9, “crimes committed in the District of Columbia are not crimes against the District, but against the United States.”
It is true, as stated in the case of Cohens v. Virginia, 6 Wheaton, 424, that, in legislating for the District of Columbia, Congress acts as the legislature of the Union; and, as the Constitution of the United States now stands, this could not well be otherwise. But it is likewise true, as laid down in the same case, that the extent and incidents of this legislation are to be determined from its character and subject matter. Such legislation may, for some purposes, have a scope and effect co-extensive with the Union; while for other purposes it may have no extra-territorial effect whatever. Congress may not only legislate for the District of Columbia in a general sense; it may also make for it such by-laws and local regulations as are usually comprehended under the name of municipal ordinances. This latter power it may delegate; the power of general legislation it may not delegate. But whatever power it may delegate it certainly can itself exercise directly. And when - Congress enacts a municipal ordinance for the District of Columbia, it may provide that this ordinance shall be the act of the municipal corporation known as the District of Columbia, and that the District as a corporation shall enforce it, and shall be liable for its consequences. In fact, such enforcement and such liability would seem to follow as a necessary consequence *69from the character of the legislation as a municipal ordinance.
In the case of Barnes v. District of Columbia, 91 U. S. 540, the District of Columbia, as a municipality, was held responsible for the action of an agency imposed upon it by the superior power of Congress. If it was responsible for the action of that agency it was equally entitled to any benefits resulting from it. And if such an agency could be so imposed upon it with such results, it is only reasonable that the incidents of municipal ordinances imposed upon it should be construed in the same way.
But we are not left here solely to the interpretation of general principles. In providing in the 15th section of the act of March 3, 1893, that “ prosecutions for violations of the provisions of this act shall be on information filed in the Police Court by the attorney of the District of Columbia or any of his assistants duly authorized to act for him,” we are not to suppose that Congress intended to convert the attorney of the municipal corporation into a federal official. It might have rather serious consequences so to hold. An attorney can only be the attorney of his principal. What he does as attorney he must do in the name and on behalf of his principal. The principal here is the District of Columbia, and not the United States. It is true that Congress might possibly have directed the attorney for the District of Columbia to proceed in the name of the United States. But unless it did so specifically and by express direction it would manifestly be improper for him to assume to proceed in the name of the United States.
The first ground of exception, therefore, taken by the plaintiff in error we regard as wholly untenable.
2. The second assignment of error is based upon the assumption that the act of March 3, 1893, is not in force in that portion of the District of Columbia lying within one mile of the Soldiers’ Home. It is argued that the two clauses of section 21 of that act, by one of which this act is made a substitute for all existing laws and regulations for the sale of *70intoxicating liquors, and by the second of which all inconsistent laws, except such r.s are applicable to the’ sale of liquor within one mile of the Soldiers’ Home, are repealed, are inconsistent with each other; that, in consequence of such alleged inconsistency, only the second clause is in force; that the only inconsistent legislation applicable to the .sale of liquor within one mile of the Soldiers’ Home, is the act of the Legislative Assembly of the District of Columbia of August 23, 1871, as modified by an act of the same body of June 20, 1872, imposing a license fee upon certain classes of business, among them the traffic .in intoxicating liquor, and the act of Congress of February 28, 1891, which has been already mentioned, as prohibiting the granting of licenses for the sale of liquor at any place within one mile of the Soldiers’ Home; and that, as these laws are specifically continued in force and are in fact inconsistent with the act of 1893, the former laws and not the act of 1893 are now in force in the District in question, and the prosecution, if any, should be under them. And, as it is claimed, that under the decision of the Supreme Court of the District of Columbia, in the case of the District of Columbia v. Nau, 20 D. C., 547, no prosecution could be maintained against the defendant under these laws, in consequence of the alleged absence of penalty in the act of February 28, 1891, the conclusion is that no prosecution could be maintained at all; and that the territory which Congress sedulously sought to purge from the sale of intoxicating liquors, is absolutely free to all comers for the sale of such liquors, without license, without fee, and without restriction of any kind.
We do not find any such inconsistency as is claimed in the 21st section of the act of March 3, 1893. And even if there were such inconsistency, and the second clause should be regarded as the only operative part, it is not apparent that it has any effect whatever on the law prohibiting the issue of licenses to sell in the region adjacent to the Soldiers’ Home. There is no inconsistency between the act of February 28, 1891, and the acit of March 3, 1893. The latter seeks tq *71regulate .the sale of liquor in the District of Columbia, and provides a system of advanced license fees. It also provides that in certain districts adjacent to schools and churches, the traffic should not be carried on, and no license for it should be granted. Entirely in accordance with the latter provision and not in any manner inconsistent with the later law, the act of February 28, 1891, prohibits the issue of any license for the traffic within one mile of the Soldiers’ Home, and thereby virtually prohibits the traffic itself within that region. The two enactments do not contravene each other in any manner. The reference in Section 21 of the act of 1893 to the Soldiers’ Home was evidently for abundant caution, to negative any implication that the act of 1893 was to be a substitute for the other.
The defendant in this case had no license under either the act of 1873 or the Assembly act of 1871. The act of 1893 was plainly operative in his case. It prohibited under penalty the traffic in liquor at any place in the District of Columbia, except in pursuance of license. It incorporated in itself, because it did not repeal, the act of February 28, 1891. It, therefore, absolutely prohibited within the region adjacent to the Soldiers’ Home the sale of intoxicating liquors, with or without license, by superadding the prohibition of license for that region.
It is very plain to us that the defendant has brought himself within the operation of the penalty prescribed by tire act of March 3, 1893, and that the judgment of the Police Court against him should be affirmed with costs.
The writ of error is dismissed, and the cause is remanded to the Police Court with directions to carry its judgment into effect.